Citation Nr: 1733028	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-26 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of a lumbar injury to L4-5 (hereinafter "lumbar spine disability"). 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1994 to October 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran was provided a hearing in May 2011 and a transcript of the hearing is of record.  This hearing was before a now-retired judge.  In June 2017 correspondence, the Veteran was given the opportunity to request another hearing and notified that if he did not provide a response in 30 days, it would be assumed that he did not want another hearing.  The Veteran responded and declined another hearing and for the Board to proceed. 

The Claim was brought before the Board in February 2014 and was remanded for further development. 


FINDINGS OF FACT

1. From December 13, 2014, the Veteran's service connected lumbar spine disability has manifested to a limitation of forward flexion 30 degrees or less. 

2. Prior to December 13, 2014, the Veteran's service connected lumbar spine disability has not manifested to favorable ankylosis of the entire cervical spine, flexion of the cervical spine of 15 degrees or less, or unfavorable ankylosis of the entire cervical spine, thoracolumbar spine, or entire spine, and no forward flexion of the thoracolumbar spine of 30 degrees or less and favorable ankylosis of the entire thoracolumbar spine. 





CONCLUSION OF LAW

1. The criteria for an assignment of a disability rating of 40 percent, but no higher, from December 13, 2014, for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5242.

2. The criteria for the assignment of an initial disability rating in excess of 20 percent prior to December 13, 2014, for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDING AND CONCLUSION

 Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Further, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Factual Analysis

The Veteran's service connected lumbar spine disability is currently rated under Diagnostic Code 5237for lumbosacral or cervical strain.  Under this diagnostic code, the disability is rated based on the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine..................100

Unfavorable ankylosis of the entire thoracolumbar 
spine ............................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine..........................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine...................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..........................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..............................................................10

Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months............................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months............................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months............................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Note (1), following the IVDS section notes that an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Here, from August 20, 2007, the Veteran's lumbar spine disability is rated as 20 percent.  In a September 2008 VA examination the Veteran had a thoracolumbar spine flexion of 50 degrees, extension of 25 degrees and lateral flexion of 25 degrees.  The examiner also noted the Veteran had minimal focal hypertrophic spurring with no other significant abnormality and no evidence of IVDS since 2006.

In October 2012, the Veteran received another VA examination.  The examiner diagnosed the Veteran with degenerative disc disease.  The examination showed the Veteran had a forward flexion of 40 degrees, extension of 10 degrees, lateral extension of 15 degrees, and localized tenderness and pain to palpation for joints and/or soft tissue.  However, the examiner additionally noted there was no evidence of IVDS, ankylosis, muscle spasms, or abnormal gait. 

The Veteran further provided medical records from the Social Security Administration (SSA).  The SSA records show the Veteran was given a private medical examination in December 2014.  This examination showed the Veteran had a lumbar spine forward flexion of 20 degrees with current lower back pain and difficulty walking, sitting, and standing. 

As mentioned above, under 38 C.F.R. § 4.71a, Diagnostic Code 5237, a rating of 40 percent can be granted if there is forward flexion of the thoracolumbar spine 30 degrees or less.  The Board finds that the December 2014 private medical exam warrants a grant of 40 percent for lumbar spine disability.

However, due to the medical evidence only showing a worsened condition since December 13, 2014, the Veteran is not entitled to an increased evaluation in excess of 20 percent for his lumbar spine disability for the entire appeal period.  See 38 C.F.R. § 4.71a, DC 5237.  Specifically, even with consideration of functional loss, the evidence of record does not reveal a limited flexion of the thoracolumbar 30 degrees or less before December 13, 2014.  Id. 

Accordingly, a higher rating in excess of 40 percent is not warranted.  Unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine warrants a 50 percent rating and a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The record does not include any medical reports, including VA treatment records and VA examinations, documenting the Veteran having unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine. 

Additionally, a higher rating in excess of 20 percent for the entire appeal period is not warranted because the Veteran's examinations prior to December 2014 did not show forward flexion of the cervical spine 15 degrees or less, ankylosis of the entire cervical spine, forward flexion of thoracolumbar of 30 degrees of less, unfavorable ankylosis of either the entire spine or thoracolumbar spine.


As provided above, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant criteria when evaluating limitation of motion for joint disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 202. 

The Veteran has testified to difficulty in sitting for extended periods, bending, walking, and in lifting things with periods of pain in his back.  The Veteran's December 2014 examination presented that the Veteran's condition has limited his motion; however, there is no evidence that the Veteran's condition has caused severe functional loss to warrant a higher rating.  The Veteran's pain in his lumbar spine has been considered to be painful in motion but not severe enough to result in unfavorable or favorable ankylosis of the entire thoracolumbar spine, and prior to December 2014,  was not shown to result in forward flexion of the thoracolumbar spine 30 degrees or less.  Therefore, the Veteran's minor limitation of motion due to pain warrants an increased rating to 40 percent under the Diagnostic Code and Deluca, but the assignment of any higher disability rating in excess of 40 percent since December 13, 2014 or a rating in excess of 20 percent prior to December 13, 2014 is not warranted. 

Regarding any neurological manifestations of the lumbar spine, the Board notes that while the Veteran has made subjective complaints of radiating pain or numbness, there is no objective evidence of neurological deficits to warrant a separate rating based on neurological symptoms.      










ORDER

An increased initial rating higher than 20 percent for lumber spine disability for the period prior to December 13, 2014 is denied.

An increased rating to 40 percent from December 13, 2014 is granted for lumbar spine disability. 



___________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


